



FORM OF EMPLOYEE STOCK OPTION GRANT LETTER
 
DELCATH SYSTEMS, INC.
 
2009 STOCK INCENTIVE PLAN
 
July 6, 2009
 
Eamonn Hobbs
c/o Delcath Systems, Inc.
Rockefeller Center
600 Fifth Avenue, 23rd Floor
New York, NY  10020
 
Dear Mr. Hobbs:
 
This letter sets forth the terms and conditions of the stock option granted to
you by Delcath Systems, Inc. (the “Company”) on July 6, 2009, in accordance with
the provisions of its 2009 Stock Incentive Plan (the “Plan”).  You have been
granted an option (the “Option”) to purchase 500,000 shares of the Company’s
Common Stock (“Common Stock”).  The Option is not intended to be an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).  You are party to an employment agreement entered
into with the Company on July 4, 2009 (as the same may be amended or restated
from time to time, the “Employment Agreement”).
 
The Option is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Committee (as defined in the Plan) from
time to time, and this letter.  Any terms used in this letter and not defined
herein have the meanings set forth in the Plan.
 
1. Option Price
 
The price at which you may purchase the shares of Common Stock covered by the
Option is $3.36 per share, which is the Fair Market Value of a share on the date
of grant of your Option.
 
2. Term of Option
 
Your Option expires on July 6, 2019.  However, your Option may terminate prior
to such expiration date as provided in paragraph 6 of this letter or pursuant to
the Plan.  Regardless of the provisions of paragraph 6 and the Plan, in no event
can your Option be exercised after the expiration date set forth in this
paragraph 2.
 
3. Exercisability of Option
 
(a) Unless it becomes exercisable on an earlier date as provided in paragraph 6
or pursuant to the Plan, your Option will become exercisable in installments as
provided below.
 
1

--------------------------------------------------------------------------------

 
 
(b) Provided that you remain in continuous service as an employee of the Company
or its Subsidiaries on such date:
 
Date
Number of shares as to which Option
becomes exercisable
July 6, 2009
50,000 (vested at grant)
July 6, 2010
150,000
July 6, 2011
150,000
July 6, 2012
150,000
   

(c) If earlier than provided in Section 3(a) (and, without duplication, reduced
by any shares that have previously become exercisable pursuant to Section 3(a)),
provided you remain in continuous service as an employee of the Company or its
Subsidiaries on such date: (i) 112,500 of the shares subject to the Option shall
become exercisable upon receipt by the Company of financing from third party
investors of $15 million or more (gross proceeds), (ii) 112,500 of the shares
subject to the Option shall become exercisable on submission to the U.S. Food
and Drug Administration (the “FDA”), with the consent of the Board, of a
Premarket Approval or New Drug Approval (as such terms are used by the FDA) for
the Company’s percutaneous hepatic perfusion treatment system, and (iii) 225,000
of the shares subject to the Option shall become exercisable upon the FDA’s
formal written notice of such approval including FDA-approved labeling language
for the percutaneous hepatic perfusion treatment.
 
(d) Notwithstanding the foregoing, all shares subject to the Option shall
immediately become exercisable upon (i) your Involuntary Termination (as defined
in the Employment Agreement) after July 6, 2010 or (ii) a Change of Control (as
such term is defined in subsections (a)-(d) of the definition of “Change of
Control” contained in the Plan).  Upon your Involuntary Termination between July
6, 2009 and July 6, 2010, an additional number of shares subject to the Option
shall become exercisable such that the Option shall be exercisable as to a total
of 250,000 shares as of your employment termination date.
 
(e) To the extent your Option has become exercisable, you may exercise the
Option to purchase all or any part of such shares at any time on or before the
date the Option expires or terminates.
 
4. Exercise of Option
 
You may exercise your Option by giving written notice to the Company of the
number of shares of Common Stock you desire to purchase and paying the option
price for such shares. The notice must be in the form provided by the Company
from time to time (the “Option Exercise Form”), which may be obtained from the
Company’s Controller.  The notice must be hand delivered or mailed to the
Company at the address of its executive offices, 600 Fifth Avenue, 23rd Floor,
New York, NY 10020; Attention: Controller, or may be provided electronically to
the extent and in the manner provided under procedures adopted by the
Company.  Payment of the option price may be made in any manner permitted under
paragraph 5.  The cash, Common Stock or documentation described in the
applicable provision of paragraph 5 must accompany the Option Exercise
Form.  Subject to Section 5, your Option will be deemed exercised on the
 
2

--------------------------------------------------------------------------------

 
date the Option Exercise Form (and payment of the option price) is hand
delivered, received by electronic transmission (if permitted), received by
overnight courier, or if mailed, postmarked.
 
5. Satisfaction of Option Price.  Your Option may be exercised by payment of the
option price in cash (including check, bank draft, money order, or wire transfer
to the order of the Company).  Unless prohibited by the Committee in its
discretion (at any time prior to completion of the desired Option exercise),
your Option may also be exercised using any of the following methods or a
combination thereof:
 
(a) Payment of Common Stock.  You may satisfy the option price by tendering
shares of Common Stock that you own.  For this purpose, the shares of Common
Stock so tendered shall be valued at the closing sales price of the Common Stock
on The Nasdaq Capital Market (or the exchange or market determined by the
Committee to be the primary market for the Common Stock) for the day before the
date of exercise or, if no such sale of Common Stock occurs on such date, the
closing sales price on the nearest trading date before such date.  The
certificate(s) evidencing shares tendered in payment of the option price must be
duly endorsed or accompanied by appropriate stock powers.  Only stock
certificates issued solely in your name may be tendered to exercise your
Option.  Fractional shares may not be tendered in satisfaction of the option
price; any portion of the option price that is in excess of the aggregate value
(as determined under this paragraph 5(a)) of the number of whole shares tendered
must be paid in cash.  If a certificate tendered in exercise of the Option
evidences more shares than are required pursuant to the immediately preceding
sentence for satisfaction of the portion of the option price being paid in
Common Stock, an appropriate replacement certificate will be issued to you for
the number of excess shares.
 
(b) Broker-Assisted Cashless Exercise.  You may satisfy the option price by
delivering to the Company a copy of irrevocable instructions to a broker
acceptable to the Company to sell shares of Common Stock (or a sufficient
portion of such shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the total option price
and withholding tax obligation resulting from such exercise.  The broker must
agree to deposit the entire sale proceeds into a Company-owned account pending
delivery to the Company of the option price and tax withholding amount.  Shares
issued under this method of exercise will be issued to the designated brokerage
firm for your account.  The ability to use this method of exercise is subject to
the Company’s approval of the broker and of the specific mechanics of exercise.
 
(c) Net Share Exercise.  You may satisfy the option price by delivering to the
Company an Option Exercise Form that directs the Company to withhold a
sufficient number of the shares acquired upon exercise to satisfy the aggregate
option price and tax withholding obligation with respect to the shares as to
which the Option is being exercised.  For purposes of this provision, the shares
of Common Stock applied to satisfy the option price and withholding obligation
shall be valued in the same manner as provided under paragraph 5(a).
 
6. Termination of Employment
 
(a) General.  The following special rules apply to your Option in the event of
your death, disability, retirement, or other termination of
employment.  Following your employment
 
3

--------------------------------------------------------------------------------

 
termination, your Option will be exercisable only with respect to the number of
shares you were entitled to purchase on the date of the termination of your
employment and only for the period of time specified below.  The Option shall
terminate upon the date of the termination of your employment with respect to
any shares that were not exercisable as of your employment termination date.
 
(i) Termination of Employment for Cause.  If the Company or a Subsidiary
terminates your employment for Cause, your Option will terminate on the date of
such termination of employment.  For this purpose, “Cause” shall have the
meaning set forth in the Employment Agreement.
 
(ii) Resignation.  If you resign from the Company or a Subsidiary other than
upon Retirement (as defined below), your Option will terminate 90 days after
such termination of employment.
 
(iii) Termination Without Cause.  If the Company or a Subsidiary terminates your
employment without Cause or if the Subsidiary or division in which you are
employed is sold by the Company, your Option will terminate 90 days after such
termination of employment.
 
(iv) Death or Disability.  If your employment terminates by reason of death or
Disability, your Option will terminate one year after such termination of
employment.  For purposes of this provision, “Disability” means that as of the
date of your termination of employment, you suffer from a medically determinable
physical or mental impairment that renders you unable to perform substantially
all of the duties of your position and can be expected to result in death or can
be expected to last for a continuous period of not less than 12 months.
 
(v) Retirement.  Upon your Retirement from the Company, except as provided in
the next sentence, you may exercise your Option for a period of one year
following your Retirement, but not beyond the term of the Option.  If you serve
as a director of the Company immediately following your Retirement, your Option
will terminate one year after the termination of your service as a director, but
not beyond the term of the Option.  For purposes of this provision, “Retirement”
means termination of your employment with the Company and its Subsidiaries after
you have attained age 60 and ten years of continuous employment with the Company
and/or its Subsidiaries.
 
(vi) Acceleration and Adjustments of Exercise Period.  The Committee may, in its
discretion, declare all or any portion of your Option immediately exercisable
and/or permit all or any part of your Option to remain exercisable for such
period designated by it after the time when the Option would have otherwise
terminated as provided in the applicable portion of this paragraph 6(a), but not
beyond the expiration date of your Option as set forth in paragraph 2 above.
 
(b) Committee Determinations.  The Committee shall have absolute discretion to
make all determinations reserved to it under the Plan or this letter, including
without limitation
 
4

--------------------------------------------------------------------------------

 
the date and circumstances of termination of your employment, and its
determinations shall be final, conclusive and binding upon you and your
beneficiaries.
 
7. Tax Withholding
 
You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state, local or other withholding tax liability.  If you exercise your
Option by payment of cash or Common Stock, you can satisfy your withholding
obligation by making a cash payment to the Company of the required amount.  In
addition, unless the Committee in its discretion prohibits such method, you may
satisfy your withholding obligation by having the Company retain from the Common
Stock otherwise deliverable to you upon exercise of your Option shares of Common
Stock having a value equal to the minimum amount of any required tax withholding
with respect to the exercise.  If you exercise your Option using the
broker-assisted cashless option exercise method, the Committee may require that
any required tax withholding be retained by the Company from the proceeds of the
sale of your shares.  If you fail to satisfy your withholding obligation in a
time and manner satisfactory to the Company, the Company or a Subsidiary shall
have the right to withhold the required amount from your salary or other amounts
payable to you.
 
Any election to have shares withheld must be made on or before the date you
exercise your Option.  A copy of the withholding election form may be obtained
from the Company’s Controller.  The election form does not apply to exercises
under the cashless option exercise method or the net share exercise
method.  Share withholding is mandatory if you are using the net share method of
exercise.
 
The amount of withholding tax retained by the Company or paid by you to the
Company will be paid to the appropriate tax authorities in satisfaction of the
withholding obligations under the tax laws.  The total amount of income you
recognize by reason of exercise of the Option will be reported to the tax
authorities in the year in which you recognize income with respect to the
exercise.  Whether you owe additional tax will depend on your overall taxable
income for the applicable year and the total tax remitted for that year through
withholding or by estimated payments.
 
8. Administration of the Plan
 
The Plan is administered by the Committee.  The Committee has authority to
interpret the Plan, to adopt rules for administering the Plan, to decide all
questions of fact arising under the Plan, and generally to make all other
determinations necessary or advisable for administration of the Plan.  All
decisions and acts of the Committee are final and binding on all affected Plan
participants.
 
9. Non-transferability of Option
 
The Option granted to you by this letter may be exercised only by you, and may
not be assigned, pledged, or otherwise transferred by you, with the exception
that in the event of your  death the Option may be exercised (at any time prior
to its expiration or termination as provided in paragraph 2 and 6) by the
executor or administrator of your estate or by a person who acquired the  right
to exercise your Option by bequest or inheritance or  by reason of your death.
 
 
5

--------------------------------------------------------------------------------

 
10. Amendment and Adjustments to your Option
 
The Plan authorizes the Board or the Committee to make amendments and
adjustments to outstanding awards, including the Option granted by this letter,
in specified circumstances, as provided in the Plan.
 
11. Effect on Other Benefits
 
Income recognized by you as a result of exercise of the Option will not be
included in the formula for calculating benefits under the Company’s other
benefit plans.
 
12. Regulatory Compliance
 
Under the Plan, the Company is not required to deliver Common Stock upon
exercise of your Option if such delivery would violate any applicable law or
regulation or stock exchange requirement.  If required by law or regulation, the
Company may impose restrictions on your ability to transfer shares received
under the Plan.
 
13. Data Privacy
 
By accepting this Option you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its Subsidiaries and any broker or third party assisting the Company in
administering the Plan or providing recordkeeping services for the Plan, for the
purpose of implementing, administering and managing your participation in the
Plan.  By accepting this Option you waive any data privacy rights you may have
with respect to such information.  You may revoke the consent and waiver
described in this paragraph by written notice to the Company’s Controller;
however, any such revocation may adversely affect your ability to participate in
the Plan and to exercise any stock options previously granted under the Plan.
 
14. Consent to Jurisdiction
 
Your Option and the Plan are governed by the laws of the State of Delaware
without regard to any conflict of law rules.  Any dispute arising out of this
Option or the Plan may be resolved only in a state or federal court located
within New York County, New York State, U.S.A.  This Option is issued on the
condition that you accept such venue and submit to the personal jurisdiction of
any such court.
 
15. Entire Agreement.
 
This letter embodies the entire agreement of the parties hereto respecting the
matters within its scope.  This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bear upon the subject matter hereof, including, without limitation, the
Employment Agreement.  Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or
 
6

--------------------------------------------------------------------------------

 
effect.  There are no representations, warranties, or agreements, whether
express or implied, or oral or written, with respect to the subject matter
hereof, except as expressly set forth herein.
 
 
*     *     *     *     *
 
If you have any questions regarding your Option or would like to obtain
additional information about the Plan or its administration, please contact the
Company’s Controller, Delcath Systems, Inc., 600 Fifth Avenue, 23rd Floor, New
York, NY 10020 (telephone (212) 489-2100).
 

 
This letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference.
 
 


Very truly yours,
 
/s/ Barbra C. Keck

--------------------------------------------------------------------------------

Name:  Barbra Keck
Title: Controller


 
Acknowledged and Agreed:
 
/s/ Eamonn Hobbs

--------------------------------------------------------------------------------

Eamonn Hobbs
 
7

--------------------------------------------------------------------------------

 
 

